Name: Commission Regulation (EEC) No 3395/81 of 27 November 1981 amending for the eighth time Regulation (EEC) No 2115/76 laying down detailed rules for the import of wines, grape juice and grape must
 Type: Regulation
 Subject Matter: beverages and sugar;  foodstuff;  Asia and Oceania;  tariff policy;  trade
 Date Published: nan

 28 . 11 . 81 Official Journal of the European Communities No L 341 /37 COMMISSION REGULATION (EEC) No 3395/81 of 27 November 1981 amending for the eighth time Regulation (EEC) No 2115/76 laying down detailed rules for the import of wines , grape juice and grape must the same Regulation , the names and addresses of the New Zealand agency and laboratory responsible for completing accompanying documents should be published in the 'C' series of the Official Journal of the European Communities ; Whereas , when Greece acceded to the Community, wine growing Zone C III in the Community of Nine was extended to cover part of Greece and designated Zone C III b ; whereas the same term should be repeated in Annex III to Regulation (EEC) No 2115/76 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine (*), as last amended by Regulation (EEC) No 3456/80 (2 ), and in particular Article 50 (5) thereof, Whereas New Zealand is listed in Annex IV to Commission Regulation (EEC) No 21 15/76 (3), as last amended by the Act of Accession of Greece, amongst the non-member countries which , for imports of wine into the Community, qualify for exemption from the requirement to submit the certificate and analysis report referred to in Article 2 (2) of Council Regula ­ tion (EEC) No 354/79 of 5 February 1979 laying down general rules for the import of wines , grape juice and grape must (4), as last amended by the Act of Accession of Greece ; Whereas it is forecast that imports into the Commu ­ nity of wines originating in and coming from New Zealand will exceed 1 000 hectolitres per year from 1982 ; whereas New Zealand will accordingly no longer be eligible for the exemption laid down for non-member countries whose exports of wine to the Community are below that figure ; whereas, therefore, imports of wine from New Zealand should be subject to submission of the documents referred to in Article 50 of Regulation (EEC) No 337/79 ; whereas, in order to avoid any interruption in the said imports , the necessary amendment of Annex IV to Regulation (EEC) No 2115/76 should be implemented as from 1 January 1982 ; whereas , pursuant to Article 4 (3) of HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2115/76 is hereby amended as follows : 1 . In Annex III the expression 'Zone C III ' is replaced by the expression 'Zone C III b'. 2 . In Annex IV, the expression 'New Zealand' is deleted . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Point 2 of Article 1 shall apply from 1 April 1982 in respect of exports which leave New Zealand from that date . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 November 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 54, 5 . 3 . 1979, p . 1 . ( 2 ) OJ No L 360, 31 . 12 . 1980 , p . 18 . (3 ) OJ No L 237, 28 . 8 . 1976, p. 1 . (*) OJ No L 54, 5 . 3 . 1979 , p . 97 .